IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00166-CR

                           EX PARTE STEVE PARKER


                            From the 19th District Court
                             McLennan County, Texas
                             Trial Court No. 2010-735-1


                          MEMORANDUM OPINION


      Steve Parker attempts to appeal the trial court’s denial of a writ of habeas corpus.

By letter, the Clerk notified Parker that this appeal was subject to being dismissed for

want of jurisdiction because there was no signed order from which to appeal and no

certification of defendant’s right of appeal in the record. See TEX. R. APP. P. 26.2(a)(1);

25.2(a)(2). Parker was further warned that the appeal would be dismissed unless,

within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal.

      Within the time to respond, Parker presented a motion for extension of time to

file a response. He requested an additional thirty days. That motion, however, was not

served. Parker was given 14 days to serve the motion and provide the Court with

proper proof of service. Parker provided proof of service.
       Parker’s motion for extension of time to file a response is granted. The thirty

additional days Parker requested has passed and Parker has not provided us with a

signed order from which he could appeal or a certification of defendant’s right of

appeal.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 21, 2010
Do not publish
[CR25]




Ex parte Parker                                                                 Page 2